299 So. 2d 771 (1974)
In re Willie Hudson DAVENPORT
v.
STATE. Ex parte Willie Hudson Davenport.
SC 771.
Supreme Court of Alabama.
August 29, 1974.
James M. Prestwood, Andalusia, for petitioner.
No brief for the State.
HEFLIN, Chief Justice.
Petition of Willie Hudson Davenport for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Davenport v. State, 53 Ala.App. 326, 299 So. 2d 767.
Writ denied.
MERRILL, HARWOOD, MADDOX and FAULKNER, JJ., concur.